Order unanimously affirmed without costs. Memorandum: The burden of proof to establish the invalidity of these petitions (Election Law, § 145) rests on the appellants who filed objections to them (Matter of Hooper *1027v. Power, 17 A D 2d 816, affd. 12 N Y 2d 764). The record before us is incomplete and does not even include the designating petitions objected to by appellants. Such proof is insufficient to demonstrate a lack of substantial compliance with section 138 of the Election Law. Absent any allegation of fraud, concededly not here in issue, we conclude that upon this record the trial court properly directed the Board of Elections to place petitioner’s name on the ballot (cf. Matter of Rosen v. McNab, 25 N Y 2d 798) for the general election November 6, 1973. (Order entered Oct. 16, 1973.) (Appeal from order of Chautauqua Special Term, in proceeding under Election Law, § 330.) Present — Goldman, P. J., Marsh, Moule, Cardamone and Simons, JJ.